Citation Nr: 1639838	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 through April 1969.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision (notice sent December 2008) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A timely appeal of that decision was perfected.  In August 2012, the Board remanded this matter for additional development.  

In an April 2014 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016 the Court issued a Memorandum Decision setting aside the Board's April 2014 decision and remanded the matter for further development and readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died of a self-inflicted gunshot wound in April 2008.  The appellant argues that the Veteran's self-inflicted gunshot wound occurred as a result of depression and anxiety, which in turn, was aggravated by non-service-connected dysuria.  Pursuant to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, two VA medical opinions were provided in December 2012.  The first opinion, rendered by a VA physician, focused on the Veteran's urologic and gastrointestinal problems; and the second opinion, also rendered by a VA physician focused on the Veteran's psychiatric problems.  In denying the claim in April 2014, the Board relied, in part, on the December 2012 VA examinations.

The first doctor opined that it was less likely than not that the Veteran's urinary complaints during a March 2008 hospitalization were related to his service-connected chronic prostatitis because medical records following the March 2008 hospitalization did not reflect residual urinary or voiding complaints or diagnoses, which was consistent with resolution of prior acute urinary retention, and opined that the Veteran's acute urinary retention was most likely related to non-service-connected age-related benign prostatic hyperplasia (BPH) or other medical conditions.  She concluded that chronic prostatitis (service-connected disability) was not the cause of the Veteran's death.

The second doctor accepted the first's opinion that the Veteran's March 2008 urinary problems were more likely related to BPH than to the service-connected prostatitis and opined that it was at least as likely as not that those problems aggravated the Veteran's depression and anxiety at the time.  The second doctor further opined that while it was at least as likely as not that the Veteran's cause of death was aggravated by the March 2008 urinary complaints; it would be mere speculation to opine that depression and anxiety were the ultimate cause of the Veteran's death because suicide can happen without a diagnosis of depression or anxiety.  

The Court found the first doctor's December 2012 urology opinion inadequate for adjudication purposes and noted that the Board clearly erred in relying on it to deny the appellant's DIC claim.  Because the December 2012 VA medical opinion of the first doctor is inadequate, the Board finds that a remand is required to obtain another opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file must first be forwarded to a VA doctor with experience in urology cases.  This doctor is requested to review the claims file and opine whether the Veteran's urinary complaints, as noted in 2008, were at least as likely as not (a 50 percent or greater probability) caused or aggravated by the Veteran's service-connected prostatitis.  If the doctor finds no connection between those symptoms and prostatitis, the doctor must so state.  The doctor must also discuss whether there existed a chronic urinary disorder, separate from prostatitis, which was at least as likely as not etiologically related to service.  To the extent that the requested opinions turn on medical data or a medical treatise, these must be identified and explained.  The assertions of the appellant must be considered, and all opinions must be supported by a detailed rationale.  

2.  The claims file must also be forwarded to a VA mental health professional.  This professional must first consider whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any urinary or prostate symptoms present in 2008 caused or aggravated a psychiatric disorder, including depression.  A similar opinion must be provided as to whether such disorder(s) was/were at least as likely as not etiologically related to service.  If either question is answered in the affirmative, the examiner must provide an opinion whether such disorder(s) at least as likely as not contributed to cause the Veteran's death (a self-inflicted gunshot wound).  The assertions of the appellant must be considered, and all opinions must be supported by a detailed rationale.  

3.  After undertaking any additional development deemed necessary, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




